Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: the limitation “med” recited in line 5 should to be “formed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US20160164061). 
2.	Regarding claims 1, 3, 5-7, Han teaches a battery module (see Figure below), comprising: a unit module stack formed by stacking a plurality of unit modules, each unit module having a plurality of battery cells stacked on each other; a swelling absorption pad interposed between the unit modules adjacent to each other; and a module housing configured to accommodate the unit module stack and the swelling absorption pad, wherein the swelling absorption pad has a coolant channel formed to extend along a longitudinal direction thereof (see Figure below).

    PNG
    media_image1.png
    755
    967
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    539
    894
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention 
was made.

3.	Claims 2, 4, 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20160164061) as applied to claims 1, 6 and 7 and further in view of Herrema et al. (US20170279164).
2, 4, 8, 9, and 18, the complete discussion of Han as applied to claims 1, 6 and 7 is incorporated herein. Han also teaches the following components (see Fig. below).

    PNG
    media_image3.png
    759
    970
    media_image3.png
    Greyscale

5.	However, they are silent about the limitations of claim 9.
6.	Herrema teaches a battery pack (see Fig. below) for the benefit of improving battery operation and longevity by ensuring an appropriate level of maintenance for each battery (abstract).

    PNG
    media_image4.png
    596
    865
    media_image4.png
    Greyscale

7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Han with the teachings of Herrema for the benefit of improving battery operation and longevity by ensuring an appropriate level of maintenance for each battery

8.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Herrema et al. (US20170279164) in view of Jones (US20110236730)
9.	Regarding claims 10-13, Herrema teaches a battery pack (see Fig. below), comprising: a pack housing; a plurality of battery modules stacked in the pack housing; a coolant tube configured to connect the water tank and the battery module to each other; at least one sensor installed inside the pack housing to detect a thermal runaway phenomenon occurring in at least a part of the plurality of battery modules; and a 

    PNG
    media_image4.png
    596
    865
    media_image4.png
    Greyscale

10.	They are silent about a water tank disposed above a module stack including the plurality of battery modules and configured to store a coolant.

11.	Jones teaches a system comprising a water tank 28 for the benefit of providing water 34 to battery cells 12 [0026]
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrema with the teachings of Jones for the benefit of a water tank 28 for the benefit of providing water 34 to battery cells 12.
.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herrema et al. (US20170279164) in view of Jones (US20110236730) as applied to claims 10-12 and further in view of Han et al. (US20160164061). 
14.	Regarding claims 14-17, the complete discussion of Herrema as applied to claims 10-12 is incorporated herein. However, they are silent about the limitations of claims 14-17.
15.	Han teaches a battery module (see Figure below) for the benefit of a heat-dissipating structure for effectively dissipating heat generated during charging and discharging operations (abstract).

    PNG
    media_image3.png
    759
    970
    media_image3.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722